                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

ASTRAZENECA AB and
ASTRAZENECA
PHARMACEUTICALS LP,

                    Plaintiffs,
                                               Civil Action No. 18-1562-CFC
               v.

MYLAN PHARMACEUTICALS
INC. and 3M COMPANY


                    Defendants.


Michael P. Kelly, Daniel M. Silver, Alexandra M. Joyce, MCCARTER &
ENGLISH, LLP, Wilmington, Delaware; Gary M. Ruhman, Douglas A. Behrens,
Anna Q. Han, COVINGTON & BURLINGTON LLP, Washington, District of
Columbia

      Counsel for Plaintiffs

Frederick L. Cottrell, III, Jason J. Rawnsley, Alexandra M. Ewing, RICHARDS,
LAYTON & FINGER, P.A., Wilmington, Delaware; Shannon M. Bloodworth,
PERK.INS COIE LLP, Washington, District of Columbia; David L. Anstaett,
Emily J. Greb, PERK.INS COIE LLP, Madison Wisconsin

      Counsel for Defendants

                           MEMORANDUM OPINION


October 18, 2019
Wilmington, Delaware
                                                       C F . CONNOLLY,
                                             UNITED STATES DISTRICT JUDGE


         Plaintiffs AstraZeneca AB and AstraZeneca Pharmaceuticals, LP

(collectively, "AstraZeneca") have sued Mylan Pharmaceuticals Inc. ("Mylan")

and 3M Company for patent infringement. Before me is Mylan's motion to

dismiss under Fed. R. Civ. P. 12(b)(3) for improper venue pursuant to 28 U.S.C. §

1400(b), D .I. 19, and 3M' s motion to transfer this case to the N orthem District of

West Virginia pursuant to 28 U.S.C. § 1404(a), or in the alternative, to dismiss the

claims against it under Fed. R. Civ. P. 12(b)(7) for failure to join a party under Fed.

R. Civ. P. 19, D.I. 32. The motions have been fully briefed. D.I. 20; D.I. 33; D.I.

39; D.I. 49. Oral argument was held on October 10, 2019. For the reasons

discussed below, I will deny Mylan's motion to dismiss and grant-in-part and

deny-in-part 3M's motion to dismiss or transfer venue.

    I.   BACKGROUND 1

         AstraZeneca initiated this Hatch-Waxman action on October 11, 2018,

accusing Mylan, Mylan Laboratories Limited, Mylan Inc., and Mylan N.V. of

infringing United States Patent Nos. 7,759,328 (the "#328 patent"), 8,143,239 (the


1
 In considering a motion to dismiss for improper venue, I "accept as true all of the
allegations in the complaint, unless those allegations are contradicted by the
defendants' affidavits." Bockman v. First Am. Mktg. Corp., 459 F. App'x 157, 158
n.l (3d Cir. 2012).
"#239 patent"), 8,575,137 (the "#137 patent"), and 7,967,011 (the #011 patent").

See D.I. 1, ,r 1. On December 19, 2018, AstraZeneca filed its First Amended

Complaint, in which it added 3M as a defendant to the litigation. D.I. 13, ,r 5. On

March 14, 2019, Mylan Laboratories Limited, Mylan Inc., and Mylan N.V. were

dismissed as parties by stipulation and order. D.I. 46. On June 4, 2019,

AstraZeneca filed its Second Amended Complaint, in which it added an additional

patent to the lawsuit, United States Patent No. 10,166,247 (the "#247 patent"). See

D.I. 71, ,r 1. The Second Amended Complaint is the operative complaint in this

lawsuit and the pleading to which Defendants' pending motions apply. D.I. 68, ,r,r

(c)-(d).

      AstraZeneca Pharmaceuticals LP is the holder of New Drug Application

("NDA") No. 021929, which covers its Symbicort Inhalation Aerosol product.

D.I. 71, ,r 8. Symbicort is administered through an inhaler and is "a prescription

drug approved for the treatment of asthma ... and maintenance treatment in

patients with chronic obstructive pulmonary disease ('COPD') including bronchitis

and emphysema." Id. Symbicort contains budesonide and formoterol fumarate

dihydrate as its two active ingredients and is available in two dosages: 80 mcg

budesonide/4.5 mcg formoterol fumarate dihydrate and 160 mcg budesonide/4.5

mcg fonnoterol fumarate dihydrate. Id.

                                          2
      Mylan is the sole holder of Abbreviated New Drug Application ("ANDA")

No. 211699 and it seeks "FDA approval for a generic version ofbudesonide and

formoterol fumarate dihydrate inhalation aerosol, 160/4.5 mcg and 80/4.5 mcg."

D.I. 20 at 2 (citing D.I. 21, ,r,r 25-26); see also D.I. 71, ,r 21. 3M Drug Delivery

System, a division of 3M, submitted the ANDA in June 2018. D.I. 21, ,r 27. 3M

also submitted the Paragraph IV certifications against the asserted patents. D.I. 41,

Ex. B. On August 15, 2018, the FDA sent 3M a Paragraph IV acknowledgment

letter and instructed 3M to provide notice of 3M's Paragraph IV certification to

AstraZeneca. Id., Ex.Cat 1, 2. On August 17, 2018, 3M allegedly transferred the

ANDA to Mylan. D.I. 21, ,r 28. On August 30, 2018, Mylan notified AstraZeneca

of the ANDA and its intent to manufacture and sell a generic version of Symbicort.

D.I. 41, Ex. J at 2. In the notice letter, Mylan stated that "Mylan submitted to the

FDA an ANDA." Id., Ex. J at 3. According to a declaration submitted by Mylan

and not challenged by AstraZeneca, "3M will manufacture the ANDA product for

[Mylan]" but "will not be involved in any marketing, promotion, distribution or

sale ofMylan's ANDA product." D.I. 21, ,r 29.




                                           3
II.   DISCUSSION

         A.     Mylan's Motion to Dismiss Under Fed. R. Civ. P. 12(b)(3)

      Mylan moves to dismiss the case against it under Federal Rule of Civil

Procedure 12(b)(3) for improper venue under § 1400(b). D .I. 19. Venue in patent

infringement cases is controlled exclusively by 28 U.S.C. § 1400(b). See TC

Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514, 1518 (2017).

Section 1400(b) provides that a patent infringement case "may be brought in the

judicial district where the defendant resides, or where the defendant has committed

acts of infringement and has a regular and established place of business." 28

U.S.C. § 1400(b). Like its predecessor statutes,§ 1400(b) "is intended to be

restrictive of venue in patent cases compared with the broad general venue

provision." In re ZTE (USA) Inc., 890 F.3d 1008, 1014 (Fed. Cir. 2018).

       "[U]pon motion by the Defendant challenging venue in a patent case, the

Plaintiff bears the burden of establishing proper venue." Id. at 1013. In

considering a motion to dismiss for improper venue, courts "accept as true all of

the allegations in the complaint, unless those allegations are contradicted by the

defendants' affidavits." Bockman, 459 F. App'x at 158 n.1. Courts may also

consider affidavits submitted by plaintiffs. See Bristol-Myers Squibb Co. v.

Aurobindo Pharm USA Inc., 2018 WL 5109836, at *2 (D. Del. Oct. 18, 2018). If a

                                          4
court determines that venue is improper, the court "shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could

have been brought." 28 U.S.C. § 1406(a); see also Belden Techs., Inc. v. LS Corp.,

829 F. Supp. 2d 260,272 (D. Del. 2010) ("A court may sua sponte cure

jurisdictional and venue defects by transferring a suit under the federal transfer

statutes, 28 U.S.C. §§ 1406(a) and 1631, when it is in the interest of justice."

(internal quotation marks and citations omitted)).

      Here, it is undisputed that Mylan is a West Virginia corporation, see D.I. 71,

,r 4; D.I. 21, ,r 3, and, thus, does not "reside" in Delaware under§ 1400(b).   See TC

Heartland, 137 S. Ct. at 1521 ("[A] domestic corporation 'resides' only in its State

of incorporation for purposes of the patent venue statute."). It is also undisputed

that Mylan does not have a regular and established place of business in Delaware.

See D.I. 49 at 2. 2 AstraZeneca argues, however, that venue is undisputedly proper

here for 3M because 3M is a Delaware corporation and therefore "venue is also

proper as to [Mylan]" for three reasons: (1) Mylan is 3M's successor-in-interest in

the ANDA, D.I. 39 at 11-14; (2) Mylan is 3M's agent, id. at 14-16; and (3) Mylan

and 3M have attempted to "manipulate venue" by devising a "scheme" through



2AstraZeneca did not make any argument regarding 28 U.S.C. § 1400(b)'s second
prong. See generally D .I. 3 9.
                                     5
which they "sought to deprive AstraZeneca of the ability to sue the party who

submitted the ANDA in the district where it and AstraZeneca reside," id. at 17-18.

AstraZeneca further contends that "[g]iven the unique nature of Hatch-Waxman

litigation, venue for these actions should be governed by[§] 1391, as well as

[§]1400(b)," and that venue is proper over Mylan under§ 1391. D.I. 39 at 19. I

find that none of AstraZeneca's arguments support venue in Delaware for Mylan.

                1.   Mylan's Status as 3M's Successor-In-Interest in the
                     ANDA Does Not Create Proper Venue in Delaware
      First, AstraZeneca contends that because venue is proper in Delaware for

3M under 28 U.S.C. § 1400(b) as a Delaware corporation, venue is proper in

Delaware for Mylan as 3M's successor-in-interest in ANDA No. 211699. D.I. 39

at 11. Under Delaware law, with rare exceptions not applicable here, a purchaser

of assets is "liable only for liabilities it expressly assumes." Spring Real Estate,

LLC v. Echo/RT Holdings, LLC, 2013 WL 6916277, at *4 (Del. Ch. Dec. 21, 2013)

(internal quotation marks omitted). Here, it is undisputed that Mylan assumed

3M's responsibilities and liabilities associated with the ANDA upon its transfer

from 3M to Mylan. See D.I. 39 at 11-12 ("[Mylan] expressly assumed liability for

3M's submission of the ANDA."); D.I. 49 at 3 ("[Mylan] accepted the

responsibility to perform 3M's duties under the ANDA .... "). Mylan did not,

however, assume 3M's place of residency in doing so.
                                           6
      AstraZeneca cites six cases in support of its theory that 3M' s actions in

filing the ANDA create venue over Mylan. See D.I. 39 at 12-14. But only two of

the cases considered venue: Minnesota Mining & Manufacturing Co. v. Eco Chem,

Inc., 757 F.2d 1256 (Fed. Cir. 1985) and Haeberle v. Texas International Airlines,

497 F. Supp. 1294 (E.D. Pa. 1980); and neither of those cases supports

AstraZeneca' s assertion that venue over Mylan is proper here. 3

      Minnesota Mining involved the total acquisition of the predecessor

corporation during the pendency of the litigation such that the predecessor no

longer existed and the successor "became in effect a new corporate name for the

same corporate body." 757 F.2d at 1262. Here, as both parties acknowledge,

Mylan only assumed the responsibilities and liabilities of 3M associated with


3
  The other cases cited by AstraZeneca are inapposite. Spring Real Estate, 2013
WL 6916277, at *4 andAJZN, Inc. v. Yu, 2015 WL 331937, at *15 (D. Del. Jan.
26, 2015) involved whether a successor-in-interest assumed its predecessor's
liabilities. Pallas Shipping Agency, Ltd. v. Duris, 461 U.S. 529,532 {1983) and
City ofRichmond v. Madison Management Corp., 918 F .2d 43 8, 454--44 (4th Cir.
1990) considered questions regarding personal jurisdiction, not venue. Although
AstraZeneca urges me to treat personal jurisdiction and venue in the same way, the
Federal Circuit has cautioned that courts should "be careful not to conflate
showings that may be sufficient for other purposes, e.g., personal jurisdiction or
the general venue statute, with the necessary showing to establish proper venue in
patent cases." In re Cray Inc., 871 F.3d 1355, 1361 (2017). AstraZeneca
explicitly acknowledged in the related West Virginia litigation that "[t]he
distinction between jurisdictional and venue challenges is important."
AstraZeneca AB, et al. v. Mylan Pharms. Inc., No. 18-193, D.I. 38-1 (N.D. W. Va.
Feb. 27, 2019).
                                          7
ANDA No. 211699. See D.I. 39 at 11-12; D.I. 49 at 3-4. AstraZeneca has not

alleged that Mylan acquired 3M's entire business, such that 3M no longer exists

and has been subsumed by Mylan.

      AstraZeneca's reliance on Haeberle is also unavailing. In Haeberle, the

court found venue to be proper under 28 U.S.C. § 1391 's "prescription of venue in

the district where 'the claim arose,"' as the successor-in-interest had sent payments

under the contracts-at-issue into the venue and the venue "was assigned as the

place where the principal matter of performance in question ... was to have

occurred." 497 F. Supp. at 1301-02. Here, however, AstraZeneca asks me to find

that venue is proper based on the residence of 3M, not where the alleged claims

arose. Haeberle, thus, is also inapplicable, and AstraZeneca has not shown that

Mylan's status as 3M's successor-in-interest to the ANDA creates proper venue in

Delaware for Mylan.

                2.    Venue in Delaware for Mylan Has Not Been Established
                      Under a Pure Agency Theory
      Second, AstraZeneca contends that venue is proper in Delaware for Mylan

under a "pure agency theory" because "3M and [Mylan] are 'intimately

connected,' creating a limited agency relationship for purposes of marketing a

generic version of Symbicort." D.I. 39 at 14, 15. In support of this argument,

AstraZeneca cites case law allegedly showing that an agency relationship can
                                          8
require imputing venue from the principal to the agent. D.I. 39 at 14-15. And it

asserts that under Defendants' Joint Development and Marketing Agreement, 3M

retains most of the decision-making authority, leaving Mylan to act as 3M's agent

for purposes of marketing the ANDA product." D.I. 39 at 16. AstraZeneca's pure

agency argument, however, fails because AstraZeneca has not established that I

should impute the residency of 3M to Mylan based on an agency relationship

between 3M and Mylan.

      With one exception, the cases AstraZeneca relies on do not involve pure

agency theory but instead address theories of "piercing the corporate veil" or "alter

ego." For example, AstraZeneca cites Bristol-Myers Squibb, but that case does not

contain any discussion of agency. See generally 2018 WL 5109836. Instead, it

found that the residence of one entity is imputed to another entity "where there is

an alter ego relationship or piercing of the corporate veil," such that "the law

allows the Court to treat one entity as ifit were a resident in a second district." Id.

at *3 (emphasis in original). AstraZeneca also cites Minnesota Mining, but that

case involved "piercing the corporate veil" as well, not pure agency theory. 4 757

F.2d at 1265.


4
  AstraZeneca highlights Minnesota Mining's reliance on Leach Co. v. General
Sani-Can Manufacturing Corp., 393 F.2d 183 (7th Cir. 1968), but that case also
involved corporate separateness, not pure agency theory.
                                           9
      Cases involving theories of "piercing the corporate veil" or "alter ego" do

not support AstraZeneca' s agency argument. Those theories are inconsistent with

a pure agency argument because those theories require finding that "the two

[entities] actually functioned as a single entity and should be treated as such,"

Pearson v. Component Tech. Corp., 247 F.3d 471,485 (3d Cir. 2001), while an

agency relationship can only exist between two distinct entities-Le., a principal

and an agent, see Fisher v. Townsends, Inc., 695 A.2d 53, 57 (Del. 1997).

      Furthermore, 3M and Mylan' s alleged agency relationship would not require

imputing 3M' s Delaware residency to Mylan for venue purposes. "[F]inding an

agency relationship simply permits a court to attribute specific acts by the agent to

the principal; the agent and principal are still separate corporations." Applied

Biosystems, Inc. v. Cruachem, Ltd., 772 F. Supp. 1458, 1464 (D. Del. 1991).

Because corporate boundaries are maintained, one entity's "status" as a

corporation of one state is not imputed to the other. Id. Thus, even if an agency

relationship existed between 3M and Mylan, both parties would maintain their

separate corporate identities, meaning Mylan would maintain its status as a West

Virginia corporation without ties to Delaware.

      The only case relied upon by AstraZeneca in support of its "pure agency

theory" that actually considered the issue of venue in the context of an agency

                                          10
relationship is Pfizer Inc. v. Mylan Inc., 201 F. Supp. 3d 483, 490-91 (D. Del.

2016). Pfzier, however, does not apply here because its holding was based on the

standard for venue that existed before TC Heartland. In Pfizer, the Federal Circuit

found that personal jurisdiction could exist over a defendant based on its agency

relationship with another entity. Id. at 490-91. And thus, it also found that venue

could be proper over a defendant based on an agency relationship because under

VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583 (Fed. Cir.

1990) "venue in a patent infringement case includes any district where there would

be personal jurisdiction over the corporate defendant at the time the action is

commenced." Id. at 490--91 (internal quotation marks omitted). In TC Heartland,

however, the Supreme Court "clearly (if not quite expressly) rejected" VE

Holding's rule that venue includes any district where personal jurisdiction exists

over the defendant. In re Micron Tech., Inc., 875 F.3d 1091, 1099 (Fed. Cir.

2017). Given the Supreme Court's rejection of the standard applied in Pfizer, that

case does not permit me to impute 3M's residency to Mylan even if I did find that

an agency relationship existed between 3M and Mylan. 5


5 To be clear, I have not made a determination regarding the existence of an agency
relationship between 3M and Mylan. Because I am not persuaded that the case law
permits 3M's residency to be imputed to Mylan under a pure agency theory for the
purpose of venue, I need not reach the issue of whether Defendants are in an
agency relationship.
                                          11
                3.   Mylan and 3M Have Not Manipulated Venue in
                     Anticipation of Litigation

      Third, AstraZeneca contends that venue is proper as to Mylan because 3M

and Mylan engaged in "prohibited activit[ies] ... designed to manipulate venue in

anticipation of litigation." D.I. 39 at 18 (internal quotation marks omitted).

Specifically, AstraZeneca alleges that 3M's transfer of ANDA No. 211699 to

Mylan before giving AstraZeneca notice of the Paragraph IV certification and

Mylan's holding itself out in the Paragraph IV notice as the party that filed ANDA

No. 211699 constituted a "scheme" to manipulate venue. Id. AstraZeneca argues

that "3M and Mylan's scheme sought to deprive AstraZeneca of the ability to sue

the party [that] submitted the ANDA in the district where it and AstraZeneca

reside." Id.

      Although Mylan's communications with AstraZeneca can reasonably be

described as deceptive and even manipulative insofar as they hid from AstraZeneca

the role 3M played in the ANDA process, Mylan did nothing that deprived

AstraZeneca of the ability to sue 3M-the party that submitted the ANDA-in

Delaware. Indeed, AstraZeneca has sued 3M in Delaware. Accordingly, I reject

AstraZeneca's contention that Mylan's alleged manipulation of venue allows this

Court to exercise venue over Mylan.


                                          12
                4.   Because This Case Contains Claims for Patent
                     Infringement, the General Venue Statue, 28 U.S.C. § 1391,
                     Does Not Apply

      Fourth, and finally, AstraZeneca asserts that given "the unique nature" of

Hatch-Waxman litigation, venue is proper under the general venue statute of 28

U.S.C. § 1391 in addition to§ 1400(b). See D.I. 39 at 19. Chief Judge Stark

rejected this very argument in Bristol-Myers Squibb, 2018 WL 5109836, at *5-*6.

For the cogent reasons stated in that opinion, I agree that this case "is incontestably

a 'civil action for patent infringement' [and therefore] venue is governed solely

and exclusively by§ 1400(b)." Id. at *6. As discussed above, venue is improper

for Mylan in Delaware under § 1400(b).

                5.    In Lieu of Dismissal, I Will Transfer This Case

      Given that venue is improper in Delaware for Mylan, I am left with the

decision of whether to dismiss the claims against Mylan or, "if it be in the interest

of justice, transfer [the claims] to any district or division in which [they] could

have been brought." 28 U.S.C. § 1406(a). "Dismissal is considered to be a harsh

remedy ... and transfer of venue to another district in which the action could

originally have been brought, is the preferred remedy." Best Med. Int'/, Inc. v.

Elekta AB, 2019 WL 3304686, at *2 (D. Del. July 23, 2019) (internal quotation

marks and citation omitted). Thus, in lieu of dismissal, I will transfer

                                           13
AstraZeneca's claims against Mylan to the Northern District of West Virginia.

Because Mylan is a West Virginia corporation and has its headquarters in

Morgantown, West Virginia, see D.I. 71, ,r 4; D.I. 21, ,r 3, the Northern District of

West Virginia satisfies the first prong of28 U.S.C. § 1400(b), making it a district

in which AstraZeneca' s claims against Mylan "could have been brought" under 28

U.S.C. § 1406(a).

       Although neither Mylan nor AstraZeneca address in their papers whether the

claims against Mylan should be transferred to the Northern District in lieu of

dismissal, "a court may sua sponte cure jurisdictional and venue defects by

transferring a suit under the federal transfer statutes, 28 U.S.C. §§ 1406(a), 1631,

when it is in the interest of justice." Belden Techs., 829 F. Supp. 2d at 272; see

also Goldlawr, Inc. v. Heiman, 369 U.S. 463,466 (1962) ("Ifby reason of the

uncertainties of proper venue a mistake is made, Congress, by the enactment of s

1406(a), recognized that 'the interest of justice' may require that the complaint not

be dismissed but rather that it be transferred in order that the plaintiff not be

penalized by ... 'time-consuming and justice-defeating technicalities."'). Given

the progression of this case to date, it is in the interest of justice to transfer, rather

than dismiss, the claims against Mylan. Fact discovery is well under way, see, e.g.,

D.I. 60, D.I. 69, D.I. 72, D.I. 84; the parties have filed their joint claim

                                            14
construction chart, see D.I. 87; and AstraZeneca has served its opening claim

construction brief, see D.I. 103. Although AstraZeneca filed an identical "back-

up" action against Mylan in the Northern District of West Virginia, that case has

been stayed since April 5, 2019 pending a decision on Mylan's instant motion in

this Court. See AstraZeneca AB, et al. v. Mylan Pharm. Inc., C.A. No. 18-193, D.I.

57 at 2 (N.D. W. Va. Apr. 5, 2019). Moreover, prior to the stay, the West Virginia

case was in its early stages and had not advanced passed the filing of a Rule 12(b)

motion, which was later mooted by stipulation, see id., D.I. 44, and the filing of

Mylan's answer, see id., D.I. 26. Thus, instead of requiring the parties and the

West Virginia court to expend additional resources to litigate this case essentially

from the beginning, it is in the interest of justice that the claims against Mylan be

transferred. Therefore, Mylan' s motion to dismiss is denied and the claims against

it will be transferred.

       As an additional matter, because this case involves multiple defendants and

because I find dismissal of the claims against Mylan inappropriate, I am faced with

the task of determining whether to transfer the case in its entirety to the Northern

District of West Virginia or to sever and transfer the claims against Mylan only.

See Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291,296 (3d Cir. 1994).

Section§ 1404(a) permits courts, "[f]or the convenience of parties and witnesses,

                                          15
in the interest of justice," to transfer claims "to any district or division to which all

parties have consented." 28 U.S.C. § 1404(a). AstraZeneca and 3M have

consented to the transfer of the claims against 3M to the Northern District should

venue be improper for Mylan in Delaware. See D.I. 100 at 1; D.I. 101 at 1. As

will be discussed below, for the convenience of the parties, it is in the interest of

justice that the claims against 3M be transferred to the Northern District.6

Therefore, this case may be transferred in its entirety to the Northern District of

West Virginia.

          B.     3M's Motion to Transfer to Northern District of West Virginia
      3M moves pursuant to 28 U.S.C. § 1404(a) to transfer this case to the

Northern District of West Virginia. D.I. 32. Section 1404(a) provides that "[f]or

the convenience of the parties and witnesses, in the interests of justice, a district

court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have

consented." 28 U.S.C. § 1404(a). As noted above, AstraZeneca and 3M have


6
  Although AstraZeneca and 3M have consented to transfer, "transfer must be
justified under the factors applicable to[§] 1404(a) motions." 15 CHARLES A.
WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 3 845 {4th ed.
2008, as updated August 2019). "In other words, consent of the parties is not the
basis for ordering transfer, but merely expands the range of possible transferee
courts if a court determines that transfer is appropriate for the convenience of the
parties and witnesses and in the interest of justice." Id.
                                           16
consented to the transfer of the claims against 3M to the Northern District of West

Virginia should venue be improper for Mylan in Delaware. See D.I. 100 at 1; D.I.

101 at 1. Thus, the claims against 3M may be transferred to the Northern District.

See 28 U.S.C. § 1404(a).

      As the party seeking the transfer to that district, 3M has the burden "to

establish that a balancing of proper interests weigh[s] in favor of the transfer."

Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970). This burden is heavy.

"[U]nless the balance of convenience of the parties is s'trongly in favor of [the]

defendant, the plaintiffs choice of forum should prevail." Id. (emphasis added) ·

(internal quotation marks and citation omitted).

      The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of

justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiffs forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience

                                           17
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (internal citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [ 1O] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.

Id. at 879-80 (internal citations omitted). As the parties have not identified

relevant factors beyond these 12 interests, I will balance the Jumara factors in

deciding whether to exercise the discretion afforded me by§ 1404(a).

                 1.   Plaintiff's Forum Preference

      This factor usually weighs against transfer. In Shutte, the Third Circuit held

that "[i]t is black letter law that a plaintifrs choice of a proper forum is a

paramount consideration in any determination of a transfer request" brought

pursuant to§ 1404(a), and that this choice "should not be lightly disturbed." 431

F .2d at 25 (internal quotation marks and citation omitted). Jumara cited Shutte


                                           18
favorably and reiterated Shutte's admonition that "the plaintiffs choice of venue

should not be lightly disturbed." Jumara, 55 F.3d at 879 (internal quotation marks

and citation omitted). This rationale applies regardless of a plaintiffs ties to a

forum or its reasons for choosing a forum: "Assuming jurisdiction and proper

venue, weight is given to plaintiffs choice because it is plaintiffs choice and a

strong showing under the statutory criteria in favor of another forum is then

required as a prerequisite to transfer." Burroughs Wellcome Co. v. Giant Food,

Inc., 392 F. Supp. 761, 763 n.4 (D. Del. 1975); see also VLSI Tech. LLC v. Intel

Corp., 2018 WL 5342650, at *2-*6 (D. Del. Oct. 29, 2018) (explaining that a

plaintiffs choice is given paramount consideration regardless of its connections or

motives for choosing a forum).

      This case, however, presents a situation where jurisdiction and proper venue

cannot be assumed. AstraZeneca' s original forum preference is a district in which

the court cannot adjudicate the claims against both Defendants because of the lack

of proper venue for Mylan in Delaware. See ANI Pharm., Inc. v. Method Pharms.,

LLC, 2019 WL 176339, at *7-*8 (D. Del. Jan. 11, 2019) (acknowledging that

plaintiffs forum choice is usually given paramount consideration but finding that

the factor weighed in favor of transfer because the court lacked jurisdiction over at

least one defendant).

                                          19
       Given that AstraZeneca has consented to the transfer of the claims against

3M to the Northern District of West Virginia, see D.I. 100 at 1, thereby permitting

it to prosecute all of its claims involving the relevant ANDA in one action, I will

treat this factor as neutral.

                  2.   Defendant's Forum Preference

       This factor favors transfer.

                  3.   Whether the Claims Arose Elsewhere

       The parties agree that this factor is either neutral or should be afforded only

little weight. See D.I. 33 at 5; D.I. 39 at 27. I agree. Hatch-Waxman cases "are

based primarily on an act of constructive infringement-namely, the submission to

the FDA of an application to sell a generic version of a drug prior to the expiration

of the relevant patents." Abbott Labs. v. Roxane Labs., Inc., 2013 WL 2322770, at

*19 (D. Del. May 28, 2013). Courts, thus, "look to the forum where the ANDA

submission itself was prepared and submitted ... or to where the ANDA product

was developed." Id. (internal citations omitted). Here, the parties agree that

neither Delaware nor West Virginia has connections to the preparation of the

ANDA or the development of the ANDA product. See D.I. 33 at 5; D.I. 39 at 27.

Rather, these events primarily occurred in Minnesota. See D.I. 33 at 5. Therefore,

I will treat this factor as neutral.

                                          20
                 4.   The Convenience of the Parties as Indicated by Their
                      Relative Physical and Financial Condition

      This factor weighs in favor of transfer, but only slightly. 3M, as a

multinational company incorporated in Delaware, can demonstrate

"inconvenience" for § 1404(a) purposes only if it "prove[s] that litigating in

Delaware would pose a unique or unusual burden on [its] operations." Graphics

Props. Holdings Inc. v. Asus Comput. lnt'l, Inc., 964 F. Supp. 2d 320,325 (D. Del.

2013) (second alteration in original) (internal quotation marks and citation

omitted); see also ADE Corp. v. KLA-Tencor Corp., 138 F. Supp. 2d 565, 573 (D.

Del. 2001) ("[A]bsent some showing of a unique or unexpected burden, a company

should not be successful in arguing that litigation in its state of incorporation is

inconvenient."). Although 3M' s size, financial resources, and status as a Delaware

corporation would typically negate its assertion that it would be inconvenienced by

having to litigate in Delaware, see Smart Audio Techs., LLC v. Apple, Inc., 910 F.

Supp. 2d 718, 731 (D. Del. 2012), AstraZeneca has consented to the transfer of the

claims against 3M to the Northern District of West Virginia should venue be

improper in Delaware for Mylan. D.I. 100 at 1. Transferring AstraZeneca's

claims against 3M to the Northern District will permit AstraZeneca to prosecute its

claims against Defendants in one district, making the Northern District of West


                                           21
Virginia convenient for all parties involved. Thus, this factor weighs in favor of

transfer. But given that both 3M and AstraZeneca Pharmaceuticals LP are

Delaware entities, thereby making Delaware not an inconvenient district for them

to litigate, I will give this factor only slight weight.

                 5.   The Convenience of Witnesses

       The parties agree that this factor is neutral. See D.I. 33 at 6; D.I. 39 at 29.

                 6.    Location of Books and Records

       The parties agree that this factor is neutral. See D.I. 33 at 6; D.I. 39 at 29.

                 7.    Enforceability of the Judgment

       The parties agree that this factor is neutral. See D.I. 33 at 6; D.L 39 at 29.

                 8.    Practical Considerations

       Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. This factor

weighs strongly in favor of transfer. 3M contends that "transfer would avoid

duplicative litigation in this District and eliminate the associated cost and

inconvenience of proceeding in both courts." D.I. 33 at 7. I agree. Although a

case involving the same patents will continue to go forward in this Court, see

AstraZeneca AB, et al. v. Teva Pharms. USA, Inc., et al., C.A. No. 18-1685-CFC,

3M has no relationship to the defendants, ANDA, or ANDA product at issue in

                                            22
that case. AstraZeneca's claims against 3M, however, involve the same ANDA

and ANDA product as AstraZeneca's claims against Mylan. Thus, judicial

economy requires that AstraZeneca's claims against Mylan and 3M be decided

together. See In re Amendt, 169 F. App'x 93, 96 (3d Cir. 2006) ("Here, the most

important factor is the avoidance of duplicative litigation: Adjudicating almost

identical issues in separate fora would waste judicial resources.").

                9.   Relative Administrative Difficulty Due to Court
                     Congestion

      According to the most recent data provided by the Administrative Office of

the United States Courts, 2,400 civil cases were filed in this District between July

1, 2018 and June 30, 2019. See Admin. Office of the U.S. Courts, Judicial

Caseload Profiles, https://www.uscourts.gov/statistics/table/na/federal-court-

management-statistics/2019/06/30-l. By comparison, 880 civil cases were filed in

the Northern District of West Virginia for the same period. Id. The data also

shows that as of June 30, 2019 there were 1,093 weighted filings per judge in this

district as compared to 422 weighted filings per judge in the Northern District. Id.

Weighted filings "account for the different amounts of time district judges require

to resolve various types of civil and criminal actions." Admin. Office of the U.S.

Courts, Explanation ofSelected Terms,


                                         23
https://www.uscourts.gov/sites/default/files/explanation-selected-terms-district-

march-2012_0.pdf. Cases that require substantially more judicial resources than

the average civil case because of their complexity and scope receive a higher

weight. Id. Given the districts' relative caseloads, this factor favors transfer.

                 10. Local Interest in Deciding Local Controversies at Home

       The parties agree that this factor is neutral. See D.I. 33 at 7; D.I. 39 at 29.

                 11. Public Policies of the Fora

       Delaware's public policy encourages Delaware corporations to resolve their

disputes in Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F.

Supp. 2d 374,378 (D. Del. 2012). This factor is relevant because both 3M and

AstraZeneca Pharmaceuticals, LP are Delaware entities. See D.I. 71, ,r,r 3, 5. 3M

has not cited any countervailing West Virginia policy. Thus, this factor weighs

against transfer, albeit only slightly. See Rosebud LMS, Inc. v. Salesforce.com,

Inc., 2018 WL 6061343, at *7 (D. Del. Nov. 20, 2018) (affording this factor only

minimal weight).

                 12. Familiarity of the Trial Judges with the Applicable State
                     Law in Diversity Cases

       AstraZeneca's claims arise under federal patent laws. Therefore, the

familiarity of the respective districts with state law is not applicable and this factor

is neutral.
                                           24
                                        ****
       In sum, of the 12 Jumara factors, seven factors are neutral, one factor

weighs against transfer, and four factors weigh in favor of transfer. Having

considered the factors in their totality, I find that 3M has demonstrated that the

Jumara factors weigh strongly in favor of transfer, and therefore, I will grant 3M's

motion to transfer to the Northern District of West Virginia. As a result of my

decision, 3M's motion to dismiss under Fed. R. Civ. P. 12(b)(7) for failure to join

Mylan as a party under Fed. R. Civ. P. 19 is rendered moot.

III.   CONCLUSION

       For the reasons set forth above, I will deny Mylan's motion to dismiss for

improper venue and will grant-in-part and deny-in-part 3M's motion to transfer or

dismiss. I will transfer the case in its entirety to the Northern District of West

Virginia.

       The Court will enter an order consistent with this Memorandum Opinion.




                                          25
